Title: From Thomas Jefferson to John McDowell, 31 July 1799
From: Jefferson, Thomas
To: McDowell, John



Dear Sir
Monticello July 31. 99.

Mrs. Bolling, my sister, is on her way to the Hot-spring: she thinks herself sufficiently furnished with money for her expences. but being a stranger to the rates of expence there, and not certain how long she may stay, she wishes to be on a sure footing should she run short of cash. I have therefore taken the liberty, should she be in want, to desire her to apply to you, & I have to ask the favor of you in that case either to furnish money or answer for her to the tavern keeper whatever sum she may want, on my account. I am satisfied if she calls for anything, it will be far within the limits of the matters between us. your attention to her in this event will much oblige Dear Sir
Your very humble servt

Th: Jefferson

